                      Case 1:10-cr-00669-DLC Document 113 Filed 01/13/21 Page 1 of 1


PROB 22                                                                                                  DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                              1:10CR00669
                                 TRANSFER OF JURISDICTION
                                                                                                         DOCKET NUMBER (Rec. Court)



 NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:              DISTRICT

 Chidi Ezeobi                                                      SOUTHERN DISTRICT OF NEW YORK
                                                                   NAME OF SENTENCING JUDGE

                                                                   Denise Cote
                                                                   DATES OF PROBATION/SUPERVISED             FROM          TO
                                                                   RELEASE:
                                                                                                             10/03/2019 10/02/2024

 OFFENSE

 CONSPIRACY TO DISTRIBUTE AND POSSESS WITH INTENT TO DISTRIBUTE COCAINE-In violation of 21 U.S.C. 841(b)(1)(A)
 and 846, a Class A Felony. CONSPIRACY TO EXPORT COCAINE -In violation of 21 U.S.C. 963 , a Class A Felony.

 PART 1 - ORDER TRANSFERRING JURISDICTION


 UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OF NEW YORK"

           IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
 releasee named above be transferred with the records of the Court to the United States District Court for the District of
 New Jersey upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
 of probation or supervised release may be changed by the District Court to which this transfer is made without further
 inquiry of this Court.*



                     1/13/2021
              Date                                                            United States District Judge

 *This sentence may be deleted in the discretion of the transferring Court.

 PART 2 - ORDER ACCEPTING JURISDICTION

 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
 and assumed by this Court from and after the entry of this order.




              Effective Date                                                  United States District Judge
